Citation Nr: 9918961	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-25 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury with a vision disorder.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of anterior cruciate ligament reconstruction of 
the left knee.

3.  Entitlement to an original rating in excess of 10 percent 
for degenerative joint disease of the left knee.

4.  Entitlement to a compensable rating for scars of the left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1991 to July 
1993.

This appeal arises from a January 1994 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that granted service connection and 
assigned a 20 percent evaluation for a left knee disability, 
effective July 2, 1993; and that denied service connection 
for residuals of a head injury with a vision disorder.

The Board of Veterans' Appeals (Board) remanded the case in 
December 1996 for further development.  Subsequent thereto, 
by rating decision dated in July 1998, the RO granted a 
separate 10 percent evaluation for early degenerative joint 
disease with slight loss of range of motion of the left knee; 
effective July 1, 1997 and established a separate 
noncompensable evaluation for surgical scars of the left 
knee, effective July 2, 1993.  Since the veteran has 
perfected an appeal as to the evaluation assigned to the 
entire left knee disability, the Board has jurisdiction to 
consider the propriety of the evaluations assigned for that 
disability on the basis of instability, arthritis and the 
scar.

In a January 1999, rating decision service connection for 
myopia, claimed as vision condition related to head injury, 
was granted and a noncompensable evaluation was assigned, 
effective July 2, 1993.  However, sickle cell related to 
peripheral retinal degeneration, also claimed as vision 
condition related to the head injury, was denied.  A review 
of the record shows that by earlier rating decision dated in 
July 1998, service connection for intermittent episodes of 
dry eye, also claimed as vision condition related to the head 
injury, was granted and a noncompensable evaluation was 
assigned, effective July 2, 1993.  The matter of the 
veteran's entitlement to service connection for sickle cell 
related to peripheral retinal degeneration remains before the 
Board for appellate review.


FINDINGS OF FACT

1.  There is no competent evidence of current sickle cell 
related to peripheral retinal degeneration.

2.  Manifestations of the left knee disability include 
moderate insufficiency of the anterior cruciate ligament, 
probable tear in the posterior horn of the medial meniscus, 
X-ray evidence of degenerative changes, and a range of motion 
that has never been more restricted than from 0 to 120 
degrees.

3.  The veteran's left knee surgical scar is asymptomatic.


CONCLUSIONS OF LAW

1.  The claim for service connection for sickle cell related 
to peripheral retinal degeneration is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an initial evaluation in excess of 
20 percent for residuals of anterior cruciate ligament 
reconstruction of the left knee have not been met at any 
period since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.43, 4.47, 4.71a, Diagnostic 
Code 5257 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee have not been 
met during any period since the effective date of the grant 
of service connection. § 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.43, 4.47, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003 (1998).

4.  The criteria for a compensable evaluation for a surgical 
scar of the left knee have not been met during any period 
since the effective date of the grant of service connection. 
38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Sickle Cell Related to Peripheral 
Retinal Degeneration

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 
69, 73 (1995).  A well-grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to set aside the initial burden of § 5107."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See Epps v. Gober, 126 F.3d.1464, 1468 (1997); 
38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and 
(3) evidence of a nexus between the inservice injury or 
disease and a chronic disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.203, 3.306 
(1998).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In order to establish service 
connection, the evidence must demonstrate the existence of a 
chronic disability and a causal relationship between the 
disability and military service.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Once the evidence is assembled, 
the Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b).  If so, the claim is denied; if the 
evidence is in support of a claim or is in relative 
equipoise, the claim is allowed.  Id.  If, after careful 
review of all the evidence, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  See 38 C.F.R. § 3.102 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service, (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart 
sounds...in service permits service connection for arthritis 
or other disabilities, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnoses 
including the word "chronic."  When the disease entity is 
established, there is no requirement of the evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim is to be well grounded or  reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Factual Background

A review of the evidence of record discloses that in December 
1992, while in service, the veteran was involved in a motor 
vehicle accident.  He did not lose consciousness, but his 
complaints included hip, neck, and left shoulder pain.  There 
was no evidence of an eye injury.  At the time of an 
outpatient visit in April 1993, it was reported that he had 
myopia, but that his ocular health was within normal limits.

He was accorded a visual examination by VA in October 1993.  
The veteran reported a history of a motor vehicle accident 
with problems focusing and the left eyelid sticking to his 
eye following the accident.  On examination, uncorrected 
visual acuity was 20/20, bilaterally.  Visual fields were 
reported as full.  The diagnoses were myopia; and peripheral 
arteriolar occlusion and/or lattice cellulitis degeneration 
associated with sickle cell arteriolar occlusion.

The veteran gave testimony at the personal hearing before a 
hearing officer at the RO in September 1994.  He claimed that 
he first noticed vision problems after being hit by a 
basketball in 1991.  He claimed that he received stitches to 
the left eye at that time.  He reported that the eyelids 
started catching after that.  He also testified that ever 
since involvement in a car accident in 1992, he had felt a 
pressure behind the eyes.

The veteran was accorded an eye examination by VA in October 
1994.  Other than a finding of myopia, the examination was 
normal.

The veteran was accorded an eye examination by VA in July 
1998.  He continued to complain of his right eyelid sticking 
to his globe on occasion.  He stated this happened about once 
a day and was relieved by blinking the eye.  He had no other 
complaints.  He was currently wearing corrective lenses.  He 
denied any past medical history.  There were no complaints of 
any distorted vision or diplopia.  He was not receiving any 
ophthalmologic treatment at the present time.

Findings included an arteriovenous ratio of 2/3 and a normal 
peripheral retina involving each eye.  The examination 
diagnoses were intermittent episodes of dry eye, worse on the 
right than the left; and refractive care with excellent 
vision with corrective lenses.

By a rating decision dated in July 1998, service connection 
for intermittent episodes of dry eye was granted with a 
noncompensable evaluation assigned, effective July 2, 1993.

Of record is a note in response from a VA examiner to 
questions reflecting that "no noted sickle cell related to 
retinal degeneration" and a response that "Myopia is at least 
as likely as not to be incurred or aggravated by service."

By rating decision dated in January 1999, service connection 
for myopia was granted and a noncompensable evaluation was 
assigned from July 2, 1993.

Analysis

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U.S. 
Court of Appeals for Veterans Claims (Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where a disease or 
injury had resulted in a disability.  In the absence of proof 
of a present disability, there can be no valid claim.  In 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  See Chelte v. Brown, 
10 Vet. App. 268, 271 (1997) (requiring that current 
disability be shown to a compensable degree).

The veteran's assertion that he has sickle cell related to 
peripheral retinal degeneration as a residual of a had injury 
in service is not sufficient to find his claim well grounded.  
The Court has held that, where a question is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including the veteran's own 
statements, may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Because the claim is not well grounded, VA is under no 
further duty to assist the veteran in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The 
undersigned notes the Board did remand the case for an 
examination by an ophthalmologist to determine the nature of 
the veteran's vision disorder and that evidence resulted in a 
granting of service connection for myopia and for 
intermittent episodes of dry eye.

Entitlement to an Initial Rating in Excess of 20 Percent for 
a Left Knee Disability

In a claim for a greater original rating after an initial 
award of service connection, all the evidence submitted in 
support of the appellant's claim is to be considered.  See 
Fendersonn v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(1998).  When a veteran is awarded service connection for 
disability and subsequently appeals the initial assignment of 
a rating for the disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Disability evaluations are determined by the application of 
the VA's Rating Schedule.  38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).



Factual Background

A review of the service medical records reveals that the 
veteran injured his left knee while playing basketball in 
October 1992.  He was hospitalized in January 1993 for injury 
and cruciate ligament reconstruction.

The veteran was accorded a rating examination by VA in 
September 1993.  He complained of intermittent pain and 
swelling of the left knee.  He used an average of 2 tablets 
of Tylenol extra strength twice a day for pain.

On examination, he was observed to use a left knee brace.  He 
ambulated with a slightly left antalgic gait.  He 
demonstrated an ability to squat, go to a full squat, and 
rise up on the right lower extremity, but was hesitant on 
performing the maneuver with the left lower extremity.  There 
was some atrophy on the left thigh compared to the right.  
Range of motion of each knee joint was from 0 to 135 degrees.  
Some laxity was identified on the left.  There was some 
diminished fine touch to pinprick sensation just lateral and 
inferior to the midline incision from the veteran's left knee 
surgery.  Motor strength testing was reported as 4 1/2 out of 
5 for the quadriceps, hamstrings, gastrocsoleus and tibialis 
anterior muscles on the left.  The impression was status post 
anterior cruciate ligament reconstruction and partial medial 
meniscectomy, with excellent result.  However, it was noted 
the veteran needed to return to physical therapy for 
aggressive muscle strengthening exercises which would 
contribute to lessening his sense of giving way and would 
eventually lead to less of an effusion reaction.

At the hearing before a hearing officer at the RO in 
September 1994, the veteran testified that he currently was 
receiving no treatment for his knee.  He indicated that he 
wore a brace on occasion.  He stated that he worked part time 
as a housekeeper in a hospital and sometimes used the brace 
at work.  He indicated the knee did not pop out on him, but 
he complained it did lock 2 or 3 times a month.  He added 
that it swelled once or twice a week and he reported that he 
used ice and heat on it.  He claimed he was able to walk 
about three-quarters of a mile before it would become too 
painful for him.

VA outpatient reports dated in 1995 and 1996 show that the 
veteran was seen for physical therapy purposes on periodic 
occasions in 1996 for intensive strengthening of the muscles 
of the left knee.  In June 1995, an X-ray examination was 
interpreted as showing moderate degenerative changes.  In 
April 1996 the veteran's range of left knee motion was from 0 
to 120 degrees.  This was described as a full range of 
motion.

The veteran was accorded a rating examination by VA in March 
1997.  The claims file was reviewed prior to the examination.  
He stated that the left knee continued to give out on him 
when he put stress on it in such activities as running, 
playing basketball, or performing any strenuous activity.  He 
reported having mild weakness and mild fatigue compared to 
the contralateral side.  He had no significant lack of 
coordination except when playing sports and having to favor 
the knee because of instability.

On examination, there was a one-plus palpable left knee 
effusion.  There was no evidence of any gross bony deformity 
of the knee, other than well-healed scars.  There was no 
instability with varus or valgus stress testing.  There were 
a one-plus positive anterior drawer sign and mild patellar 
crepitus with range of motion.  There was a negative 
McMurray's test.  The veteran was said to have a mild limp 
upon observation of his gait.  There was no pain with lateral 
translation of the patella.  There was moderate medial joint 
line tenderness.  There was numbness over a small area 
lateral to the anterior midline scar.  He had mild atrophy of 
the thigh musculature.  Notation was made that magnetic 
resonance imaging scan of the knee done in November 1995 
showed a persistent tear of the medial meniscus with an 
associated joint effusion.

It was indicated previous plane X-rays of the left knee were 
reviewed and these showed mild patellar osteophytic spurring, 
as well as retained proximal tibial and distal femoral screws 
secondary to the previous anterior cruciate ligament 
reconstruction.  There was also a small vacuum phenomenon in 
the medial left knee joint.

The diagnoses were persistent symptoms including pain and 
instability secondary to previous injury, with a notation 
that the veteran was status post anterior cruciate ligament 
reconstruction, with continuing, moderate chronic symptoms; 
and medial meniscal tear of the left knee, with a notation 
that there continued to be objective evidence that he had a 
persistent tear of the medial meniscus.

With regards to employability, it was the opinion of the 
examiner that the veteran was able to perform average 
employment as long as it did not require extended periods of 
standing or walking, or other excessive activity requiring 
ambulation or the use of the left lower extremity.  The 
symptoms of pain, weakness, fatigue, and instability were 
said to preclude the veteran from employment that required 
significant use of the left lower extremity.

The veteran was accorded another examination of the joints by 
VA for rating purposes in July 1998.  The veteran complained 
that he had had moderate symptoms of the knee since his 
surgery in January 1993.  It was reported that "These have 
decreased over time."  He was unable to play sports that 
required cutting from side to side and rapid changes in 
direction because of knee instability.  He would occasionally 
notice problems at work when he went around corners, but over 
the past few years, he had managed to modify his activities 
to the point where he was no longer having significant 
symptoms.  He reported that in the winter, he would get some 
dull ache in the knee requiring him to wear a knee sleeve to 
keep the knee warm.  He also reported that he apparently had 
a functional brace, which he used when playing sports, but it 
did not significantly help with his instability.

It was indicated that he had apparently developed some 
symptoms in 1995 with effusion of the knee noted on magnetic 
resonance imaging, but since that time, he had had minimal 
symptomatology.  He was taking no medication for his knee 
disability.

He was currently an employee of the VA Medical Center in Loma 
Linda, where he was a warehouseman.  He had had no problems 
with the knees causing him to miss work.  He apparently 
started out at the VA in custodial work and had worked his 
way up to his new position.  He reported that as long as he 
was mindful of his knee, he did not have significant 
symptoms.

On examination, there was moderate medial joint line 
tenderness.  Range of motion was from 0 to 130 degrees.  He 
had no pain with normal range of motion.  There was a 
negative McMurray test.  He was stable to varus and valgus 
stress, both at full extension and at 30 degrees of flexion.  
There was no sign of effusion.  He was able to walk without 
limitation and did not usually wear a brace.  As noted, he 
reported that he wore a knee sleeve during the winter months 
and a functional brace occasionally for sporting activities, 
which he now largely avoided.

X-ray studies done in July 1998 were essentially within 
normal limits, except for screws that were visualized for 
fixation of his anterior cruciate ligament graft.  It was 
noted that the magnetic imaging scan done in November 1995 
reported a small vertical tear in the posterior horn of the 
medial meniscus.  The anterior cruciate ligament was not 
adequately visualized at that time.

The impression was status post anterior cruciate ligament 
rupture and medial meniscus injury to the left knee, with a 
notation the veteran had undergone anterior cruciate ligament 
reconstruction and partial medial meniscectomy.  It was 
stated that the anterior cruciate ligament showed moderate 
insufficiency with 1-centimeter Lachman test.  Additionally, 
there was a probable tear in the posterior horn of the medial 
meniscus per magnetic resonance imaging.  The knee at the 
present time did not cause the veteran significant symptoms 
with activity modification, and he had been able to moderate 
his activity appropriately so that he did not develop 
significant pain in the knee.  However, this limited his 
involvement in sports and required him to gently modify his 
activity with attention to when he went around corners and 
the like, or perform other moves that essentially caused a 
pivot shift.  Accordingly, the knee did not appear to require 
any ongoing therapy and/or surgery, but the examiner noted 
that in the future, should this become more symptomatic, it 
was possible that he might, in fact, have a tear that might 
require surgery.

Analysis-Residuals of Anterior Cruciate Reconstruction


The rating decision in January 1994, which granted service 
connection for the left knee disability, utilized Diagnostic 
Code 5257 in evaluating the impairment attributable to the 
signs and symptoms of the disability.  That code provides a 
20 percent evaluation for impairment of a knee with recurrent 
subluxation or lateral instability which is moderate.  The 
maximum rating of 30 percent is for assignment when there is 
impairment of the knee with recurrent subluxation or lateral 
instability which is severe in degree.  38 C.F.R. § 4.71a, 
Code 5257.

The veteran was found to have only mild instability on the 
September 1993, examination, and no instability on the March 
1997 examination.  The examiner conducting the July 1998 
examination did not specifically comment on the veteran's 
left knee stability, but did note that the veteran was stable 
to varus and valgus stress testing.  At most the July 1998 
examination could be read as showing moderate instability, 
inasmuch as the examiner found moderate anterior cruciate 
ligament insufficiency.  The outpatient treatment records for 
the period since the grant of service connection do not show 
a more severe level of disability.  Accordingly the Board 
must conclude that the evidence is against a finding that the 
veteran has more than moderate recurrent subluxation or 
lateral instability.

Alternatively, the Rating Schedule provides a 20 percent 
evaluation when there is impairment of the tibia and fibula, 
with malunion with moderate knee or ankle disability.  A 
30 percent evaluation is assigned where there is impairment 
of the tibia and fibula with malunion with marked knee or 
ankle disability.  A 40 percent rating is assigned where 
there is impairment of the tibia and fibula with nonunion, 
with loose motion, requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

The Board notes that X-rays have not shown malunion of the 
tibia or fibula.  As such, the provisions of Diagnostic 
Codes 5262 do not provide a basis for a higher original 
rating.

As the Board noted earlier, the appellant's case involves an 
appeal as to the initial rating assigned for his left knee 
disability on the occasion of the grant of service connection 
by the RO in 1994, rather than an increased rating claim 
where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. At 9.  In 
the case at hand, the Board finds that staged ratings are not 
appropriate.  As has been noted above, the veteran's 
disability picture has been essentially described as no more 
than moderately disabling since the time of the VA orthopedic 
examination accorded him in 1993.

Analysis-Degenerative Joint Disease of the Left Knee

The RO granted the veteran a separate evaluation for 
degenerative joint disease on the basis of a precedent 
opinion of VA's General Counsel, in which it was held that 
separate evaluations could be awarded under Diagnostic Code 
5257, and under diagnostic codes based on arthritis of the 
knee.  VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-97 (1997).  

Arthritis is evaluated under the provisions of Diagnostic 
Code 5003.  Under that diagnostic code:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the 
absence of limitation of motion, rate as 
below: With X-ray evidence of involvement 
of 2 or more major joints or 2 or more 
minor joint groups, with occasional 
incapacitating exacerbations: 20 

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups: 10 

Note (1): The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not 
be combined with ratings based on 
limitation of motion.  Note (2): The 20 
pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in 
rating conditions listed under diagnostic 
codes 5013 to 5024, inclusive.

The diagnostic codes pertaining to limitation of motion of 
the knee are 38 C.F.R. 4.71a, Diagnostic Codes 5260, 5261 
(1998).

Diagnostic Code 5260 provides for a 10 percent evaluation 
where flexion is limited to 45 degrees, a 20 percent 
evaluation where flexion is limited to 30 degrees; and a 30 
percent evaluation where flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent evaluation is 
provided where extension is limited to 10 degrees; a 20 
percent evaluation where extension is limited to 15 degrees; 
a 30 percent evaluation where extension is limited to 20 
degrees; a 40 percent evaluation where extension is limited 
to 30 degrees; and a 50 percent evaluation where extension is 
limited to 45 degrees.

The Court has held that in evaluating disabilities under 
diagnostic codes based on limitation of motion, functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, must 
be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable or malaligned joints, 
due to a healed injury, as entitled to at least a minimum 
compensable rating for the joint.  The joints should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1998).

In this case, there have been no post service reports that 
the veteran has limitation of motion necessary for a 
compensable evaluation under the provisions of Diagnostic 
Codes 5260, 5261.  The veteran is currently in receipt of a 
10 percent evaluation based on X-ray evidence of arthritis 
with objective limitation of motion that is not compensable 
under the pertinent diagnostic codes.  Diagnostic Code 5003.

There is no evidence that the veteran has functional 
impairment that would warrant an evaluation in excess of 10 
percent under 38 C.F.R. §§ 4.40, 4.45, 4.59.  On the VA 
examinations since service, the veteran has not been shown to 
have pain on motion.  On the July 1998 examination the 
veteran was specifically noted to have no pain on what was 
described as a full range of motion.  Therefore it cannot be 
said that he has any additional loss of motion due to 
functional impairment.

The Board notes that it has considered all potentially 
applicable provisions of 38 C.F.R. Parts III and IV, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds that no other 
provision upon which to assign a higher rating other than the 
greater, separate compensable rating of 10 percent for 
arthritis.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the claim for a rating in excess of 10 percent 
evaluation assigned for additional disability due to 
arthritis.

Analysis-Surgical Scars of the Left Knee

Diagnostic Code 7804 provides for a 10 percent evaluation 
where there are scars that are superficial, tender, and 
painful on objective demonstration.  Diagnostic Code 7803 
provides for a 10 percent evaluation when there are scars 
that are superficial, poorly nourished, and manifested by 
repeated ulceration.  In the alternative, Diagnostic Code 
7805 provides that other scars are to be rated on the basis 
of limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).  

No symptomatology has ever been reported as the result of the 
service connected surgical scars.  The scars were described 
as well healed on the March 1997 examination.  The veteran 
has not asserted that his scars are symptomatic.  In the 
absence of any evidence that the scars have ever been 
manifested by the symptomatology necessary for a compensable 
evaluation under Diagnostic Codes 7803, 7804, or 7805; the 
Board must conclude that a compensable evaluation is not 
warranted for any period since the effective date of the 
grant of service connection.  

Under the provisions of 38 C.F.R. § 4.31, where the schedule 
does not provide a zero percent evaluation under an 
applicable diagnostic code, a zero percent rating will be 
assigned when the requirements for a compensable evaluation 
are not met.  Accordingly, the veteran's scars have been 
evaluated by the RO as noncompensable under the provisions of 
Diagnostic Code 7805.  The Board can find no basis for the 
grant of a compensable evaluation.


ORDER

Entitlement to service connection for sickle cell related to 
peripheral retinal changes is denied.

Entitlement to an initial rating in excess of 20 percent for 
residuals of anterior cruciate ligament reconstruction of the 
left knee is denied.

Entitlement to an original rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

Entitlement to a compensable rating for scars of the left 
knee is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




